Citation Nr: 0210088	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  97-23 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
foot and ankle injury.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied service connection for residuals of a 
right foot and ankle injury.  

In June 1999, the Board remanded this matter to the RO 
further development.  This case been returned for appellate 
consideration.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).  


FINDING OF FACT

The veteran does not have a right foot and ankle disorder 
that is related to service.  


CONCLUSION OF LAW

Residuals of a right foot and ankle injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The veteran filed a completed VA Form 21-
526, application for compensation or pension, in January 
1997, and there is no issue as to provision of a form or 
completion of an application.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  The veteran was advised by letter dated February 3, 
1997, of the types of information and evidence needed to 
substantiate his claim.  In addition, in an April 1997 
letter, after the RO had obtained the veteran's VA treatment 
records, the RO informed the veteran that he should furnish 
any service medical records he had in his possession.  The 
veteran replied that he did not have any, and the RO 
persisted in efforts to obtain the service medical records, 
receiving them in May 1997.  The veteran was provided a copy 
of the May 1997 rating action, which summarized the evidence 
then of record.  The June 1997 Statement of the Case informed 
the veteran of the evidence of record and of the relevant 
regulations.  In the June 1999 Remand, the Board pointed out 
the development needed for an equitable disposition of the 
veteran's claim.  The October 1999 Supplemental Statement of 
the Case notified the veteran to inform VA of all treatment 
for his claim for service connection for residuals of right 
foot and ankle injury and explained his and VA's obligations 
in submitting or requesting evidence from various sources.  
The SSOC also identified the evidence of record and the 
evidence necessary to substantiate his claim.  VA has 
discharged its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and service 
department medical records pertinent to the matter at issue 
are of record, and the veteran has not reported any non-VA 
source of evidence.  VA has discharged its duty to obtain 
evidence on the veteran's behalf.

The Board notes that the veteran indicated that he was 
treated for a right foot and ankle injury at a service 
medical facility located in Greece in 1969 (as indicated in 
the application for compensation for pension dated in January 
1997) and in Turkey from October to December 1969 (as noted 
by the veteran's statements in support of the claim dated in 
February and August 1997).  The record shows that efforts 
were made to obtain those records identified by the veteran 
regarding his right foot and ankle.  The Board points out, 
however, that the service medical records reflect that the 
veteran was treated at a facility in Turkey from October 1969 
to January 1970 for a left ankle and foot injury.  Since the 
veteran was treated for a left ankle and foot injury the same 
time as the alleged right foot and ankle injury, it stands to 
reason that the service medical records would reflect such.  
Therefore, the Board sees no areas in which further 
development may be fruitful. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran an 
examination in May 1997.  The examination report contained 
adequate clinical findings and diagnoses pertinent to the 
claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA, and those requirements have been substantially met by 
the RO.  The RO did not explicitly notify the veteran of the 
regulations adopted in August 2001, however, there is no 
prejudice to the veteran in the Board's consideration of 
those regulations in the first instance, because the 
regulations merely implement the VCAA and do not provide 
substantive rights beyond those provided by VCAA.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Certain diseases, including arthritis, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Continuity of symptomatology is required where a 
condition noted during service or in the presumptive period 
is not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he has right foot and ankle disorder 
that developed as a result of service.  

Service medical records, including the report of a June 1971 
separation examination, are negative for complaints, clinical 
findings, or diagnosis pertaining to a right foot disorder.  
These records instead reflect that the veteran was seen for 
and underwent treatment for an undisplaced simple fracture of 
the left second metatarsal from October 1969 to January 1970.  

VA medical records beginning in 1997 reflect that the veteran 
has a right foot and ankle disorder.  These records reflect 
that the veteran claimed that he injured the right foot and 
ankle in service.  At a VA examination dated in March 1997, 
the veteran reported that reported that he incurred an injury 
to the right leg in 1969 or 1970 while loading an aircraft 
which slipped and struck his left foot by a pallet which 
traveled up his right leg.  It was noted that the veteran was 
unclear of the history as to precisely the type of injury and 
the procedure.  The veteran reported that a screw was placed 
in position in the region of the right foot and ankle, and 
the screw was removed by a practitioner in Arkansas because 
of pain in that area.  The veteran noted that in 1991 he 
began to have symptoms involving the right foot and ankle.  
The veteran complained of pain and swelling of the right foot 
and leg.  X-rays of the right ankle dated in March 1997 
revealed spurring of the os calcis and generalized 
osteopenia; it was noted that the ankle mortise appeared to 
be intact.  At the conclusion of an examination of right 
ankle and foot, the examiner diagnosed the veteran as having 
remote injury to right foot and ankle, open reduction 
internal fixation of fracture region right ankle, right foot, 
degenerative traumatic arthritis of the right talo and ulna 
joint.  The examiner commented that in evaluation of the 
veteran and from his description of the screw and considering 
the small areas of the skin which might represent healed 
surgical procedures that the veteran probably had some type 
of injury to the talus, but it was difficult to establish 
precisely what the injury might have been.  It was noted that 
the veteran presented problems that were due to the 
restriction of range of motion of the right ankle, and his 
narrowing of the ankle joint space indicated that he had 
traumatic type of arthritis or arthritis that was 
degenerative secondary to a single incident of trauma which 
was described in the veteran's history.  The examiner opined 
that the relationship between the injury and the knee injury 
was difficult to evaluate because of the paucity of findings 
in the right knee.  Outpatient treatment records dated in 
October 1998 reflect that X-rays of the right ankle dated in 
December 1997 showed osteoarthritis.  

Although post service medical records reflect that the 
veteran has a right foot and ankle disorder, the evidence 
does not establish that the disorder is related to service as 
evidenced by the March 1997 VA examiner's opinion providing 
that it was difficult to determine the etiology of the 
veteran's right foot and ankle disorder.  In addition, the 
examiner indicated that his impressions were based on a 
history provided by the veteran.  To the extent the veteran's 
statements imply that he incurred an injury to the right foot 
and ankle or that he was treated for such an injury during 
service, such implication, in light of the contrary service 
medical records, is insufficient to provide a credible basis 
for the veteran's statements.  See e.g. Jones v. West, 12 
Vet. App. 383 (1999) (the presumption of credibility does not 
apply where a fact asserted is inherently false); Samuels v. 
West, 11 Vet. App. 433 (1999).  The service medical records, 
including the report of the June 1971 separation examination, 
clearly refute the history reported by the veteran.  In the 
absence of competent medical evidence relating the veteran's 
right foot and ankle disorder to service, service connection 
on a direct basis is not warranted. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Moreover, the veteran is not entitled to service connection 
on a presumptive basis in that the veteran was not diagnosed 
as having osteoarthritis of the right foot and ankle until 
1997, many years after he separated from service.    

In weighing the medical evidence, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for residuals of right foot and ankle 
injury is denied.  See Espiritu v. Derwinski, at 494-95.  


ORDER

Service connection for residuals of right foot and ankle 
injury is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

